Luke, J.
The bill of exceptions recites that “the jury found a verdict for an amount greater than that admitted to be due by the defendant,” but the nature and amount of the verdict does not otherwise appear from the record brought to this court. The evidence authorized such a verdict. , The charge was sufficiently full and fair, and is not subject to the criticisms urged against it. For no reason assigned was it erroneous to overrule the amended motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.